To the Hon. Chief Justice and Justices of the Supreme-Court of Florida:

Gentlemen — The Board of State Canvassers on the-15th day of November, A. D. 1894, officially declared, as the result of the election held October 2nd, 1894, upon the amendment to Section nine of Article sixteen of the Constitution as proposed by the last Legislature and approved June 2nd, 1898, that said amendment had been ratified and adopted by a majority vote of the people. Since said declaration by the Board of State Canvassers, the Comptroller has submitted, for my signature and approval, a warrant in payment of the costs of criminal prosecutions that have accrued since the result of the election upon said amendment *501lias been declared. I am in doubt as to when said amendment to the Constitution takes effect, under the provisions of Section one of Article seventeen of the Constitution, and now request of your Honors an opinion upon that point in order that I may know certainly as to the propriety of my signing said warrant.
Respectfully yours,
H. L. Mitchell,
Governor of Florida.



To His Excellency, IT. L. Mitchell, Governor of Florida :
Sir — We have received your communication of the first instant, as follows:
“The Board of State Canvassers, on the 15th day of November, A. I). 1894, officially declared, as the result of the election held October 2nd, 1894, upon the amendment to Section nine of Article XVI of the Constitution as proposed by the last Legislature, aud approved June 2nd, 1893, that said amendment had been ratified and adopted by a majority vote of the people. Since said declaration by the Board of State Canvassers, the Comptroller has submitted, for my signature and approval, a warrant in payment of the costs of criminal prosecutions that have accrued since the result of the election upon said amendment has been declared. I am in doubt as to when said amendment to the Constitution takes effect, under the provisions of Section one of Article XVII of the Constitution, *502and now request of your Honors an opinion upon that point, in order that I may know certainly as to the propriety of my signing said warrant.”
The sole question here presented for our consideration is: When did the amendment of Section nine of' Article XVI take effect and become operative as a part of the State Constitution ?
The provisions of Section one of Article X VII of the Constitution of 1885, prescribing the manner in which amendments to that instrument should thereafter be made, are as follows: “Either branch of the Legislature, at a regular session thereof, may propose amendments to this Constitution; and if the same be agreed to by three-fifths of all the members elected to each house, such proposed amendments shall be entered upon their respective journals with the yeas and nays, and published in one newspaper in each county where a newspaper is published, for three months immediately preceding the next general election of Representatives, at which election the same shall be submitted to the electors of the State, for approval or rejection. If a majority of the electors voting upon the amendments at such election shall adopt the amendments, the same shall become a part of the Constitution. The proposed amendments shall be so submitted as to enable the electors to voté on each amendment separately. ’ ’ Under this provision of the organic law there seems to us to be no room for doubt but that any amendment thereto that is proposed, approved and adopted in the manner therein pointed out, becomes operative and of full force and effect as part of the Constitution eo instanti upon its approval and adoption by the majority vote of the electors of the-State.
*503The amendment to Section nine of Article XVI, adopted, as announced in your communication, at the last election held on October 2nd, 1894, with the joint resolution of the Legislature proposing same, is as follows: “Re it resolved by the Legislature of the State of Florida: That the following amendment to the Constitution of the State of Florida be and the same is hereby agreed to, and shall be submitted to the electors of the State at the general election in 1894, for ratification or rejection, and numbered Article 4: Section 9 of Article XYI shall be amended so as to read as follows: Section 9. In all criminal cases prosecuted in the name of the State, when the defendant is insolvent or discharged, the legal costs and expenses, including the fees of officers, shall be paid by the counties where the crime is committed, under such regulations as shall be prescribed by law; and all fines and forfeitures collected under the penal laws of the State shall be paid into the county treasuries of the respective counties as a general county fund to be applied to such legal costs and expenses.” The effect of the approval and adoption of said amendment by a majority of the electors voting upon the same at tlm general election held in October, A. I). 1894. under its submission to the electors of the State for their approval or rejection in the manner prescribed, was to substitute said amendment, at once upon the majority of the votes being cast in favor of its approval, in the place and stead, as part of the Constitution, of the original section to which it was an amendment, and the original section, that said amendment then took the place of, at once ceased to be operative as any part of the organic law.
The provision in the amendment to the effect that the payment by the counties of the costs and expense s. *504of criminal cases shall be made “under such regulations as shall be prescribed by law,” does not have the effect of postponing the operative effectiveness of the amendment as part of the Constitution of the State until there shall be legislative regulation of the manner in which the payment of such costs shall be made by the counties, but the amendment became of full force and effect, as part of the Constitution, at once upon its reception of the approving majority of the votes of the electors.
Yery respectfully,
Benj. S. Lidd on, Chief-Justice,
Milton H. Mabry, Justice,
R, F. Taylor, Justice.